k- WY WN

Co Oo SN DN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

    
 
   
  

——— FILED

    
  
   

JUL -~2 29;

CLERK US DISTRICT cou
RY. DISTRICT OF NEVADA a

|
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA , 2:17-CR-048-KJD-VCF
Plaintiff,
v. Final Order of Forfeiture
TIFANY TORRES,

Defendant.
This Court found that Tifany Torres shall pay the in personam criminal forfeiture

money judgment of $282,630 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).
Criminal Information, ECF No. 3; Plea Agreement, ECF No. 5; Preliminary Order of
Forfeiture, ECF No. 8; Change of Plea, ECF No. 10.

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

To comply with Honeycutt v. United States, _U.S.___, 137 S. Ct. 1626 (2017), the

 

government reduced the in personam criminal forfeiture money judgment amount to
$28,263.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States recover from Tifany Torres the in personam criminal forfeiture money

judgment of $28,263, not to be held jointly and severally liable with any codefendants and

——— ENTERED — & c "
COUNSEL/PARTIES bE i,

 
-& Ww NN

oO Oo SN NSN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

the collected money judgment amount between all codefendants is not to exceed
$3,300,000, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); 18 U.S.C. § 981(a)(1)(C)
with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

»
A
DATED this @ "day of neg 2014

Li-R

UNITED STATES DISTRICT JUDGE

 

 
